Exhibit 10.1

BGC PARTNERS, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER

This Second Amendment to Credit Agreement and Waiver (herein, this “Amendment”)
is entered into as of June 20, 2013, by and among BGC PARTNERS, INC., a Delaware
corporation (the “Borrower”), the several financial institutions from time to
time party to the Credit Agreement described below, as Lenders who have executed
this Amendment, and BANK OF MONTREAL, a Canadian chartered bank acting through
its Chicago branch, as Administrative Agent.

PRELIMINARY STATEMENTS

A. The Borrower, the Guarantors, the Lenders, and the Administrative Agent are
parties to that certain Credit Agreement dated as of June 23, 2011, as amended
(the “Credit Agreement”). All capitalized terms used herein without definition
shall have the same meanings herein as such terms have in the Credit Agreement.

B. The Borrower and the Lenders have agreed to extend the Revolving Credit
Termination Date and waive certain provisions of the Credit Agreement, all under
the terms and conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT.

Subject to the satisfaction of the conditions precedent set forth in Section 2
hereof, the Credit Agreement shall be and hereby is amended as follows:

1.1. Section 3.1 of the Credit Agreement shall be and hereby is amended by
inserting a new sentence immediately after clause (e) appearing therein to read
in its entirety as follows:

In carrying out the foregoing, no payments by a Guarantor and no proceeds of
Collateral of a Guarantor shall be applied to Excluded Swap Obligations of such
Guarantor.

1.2. Section 4.1 of the Credit Agreement shall be and hereby is amended by
deleting the word “guarantee” in the second line thereof and inserting in its
place the word “Guarantee”.

1.3. The definition of the term “Revolving Credit Termination Date” contained in
Section 5.1 of the Credit Agreement shall be amended by replacing the date
“June 23, 2013” appearing therein with the date “September 23, 2013”.



--------------------------------------------------------------------------------

1.4. Section 5.1 of the Credit Agreement shall be amended by adding the
following defined terms thereto:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.

“Guarantee” of or by any Guarantor means any obligation, contingent or
otherwise, of such Guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, any of the
Borrower and each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.



--------------------------------------------------------------------------------

1.5. The definition of the term “Obligations” contained in Section 5.1 of the
Credit Agreement shall be amended by adding the following proviso immediately
before the period appearing at the end of such defined term:

; provided, however, that, with respect to any Guarantor, the Obligations
Guaranteed by such Guarantor shall exclude all Excluded Swap Obligations.

1.6. The first sentence of Section 12.1 of the Credit Agreement shall be amended
by adding the following proviso immediately before the period appearing at the
end of such sentence:

; provided, however, that, with respect to any Guarantor, the Obligations
Guaranteed by such Guarantor shall exclude all Excluded Swap Obligations.

1.7. Section 12 of the Guaranty shall be and hereby is amended by inserting a
new section immediately after Section 12.9 to read in its entirety as follows:

Section 12.10. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by the Borrower and
each other Guarantor to honor all of its obligations under this Guaranty in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section, or otherwise under this Guaranty, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until discharged in accordance
with Section 12.3. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

2. WAIVER.

2.1. The Borrower has requested that the Required Lenders waive, and upon the
effectiveness of this Amendment, the Required Lenders hereby waive any Default
or Event of Default under Sections 8.9, 8.10 and 8.11 of the Credit Agreement
that may result from the sale of the Borrower’s on-the-run, electronic benchmark
U.S. Treasury platform (including the eSpeed brand name and various assets and
entities comprising the fully electronic portion of the Borrower’s benchmark
on-the-run U.S. Treasury brokerage, market data and co-location service
businesses) for cash and NASDAQ OMX common stock (the “Stock”), pursuant to the
Purchase Agreement, dated as of April 1, 2013, by and among BGC Partners, Inc.,
BGC Holdings, L.P. and BGC Partners, L.P. and The NASDAQ OMX Group, Inc. and for
certain limited purposes, Cantor Fitzgerald, L.P., and the related agreements,
and any sale, transfer or disposition of or hedging activity with respect to any
of the shares of the Stock, or any Liens granted in



--------------------------------------------------------------------------------

connection with such hedging activity or as otherwise permitted by the Credit
Agreement, or the agreements or right to receive the shares of Stock, provided
that after giving effect to such sale no Unmatured Termination Event,
Termination Event, Default or Event of Default shall exist.

2.2. This foregoing waiver is limited to the matters expressly stated herein. By
accepting this waiver by the Required Lenders the Borrower agrees that, except
as specifically waived herein, it remains obligated to comply with the terms of
the Credit Agreement and related documents, including without limitation
Sections 8.9, 8.10 and 8.11 of the Credit Agreement. The execution and delivery
of this Amendment shall not be deemed to create a course of dealing or otherwise
obligate the Required Lenders to forbear or execute a similar waiver under the
same or similar circumstances. The Required Lenders may exercise their rights
and remedies under the Credit Agreement and otherwise as though such waiver had
never been made except to the extent specifically waived herein.

SECTION 3. CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

3.1. The Borrower, the Guarantors, the Administrative Agent and the Lenders
shall have executed and delivered this Amendment.

3.2. After giving effect to the amendments and waivers hereunder, each of the
representations and warranties set forth in Section 6 of the Credit Agreement
shall be true and correct in all material respects, except that (a) the
representations and warranties made under Section 6.5 shall be deemed to refer
to the most recent financial statements of the Borrower delivered to the Lenders
and (b) the representations and warranties contained in Section 6.6 shall be
deemed to refer to December 31, 2012.

3.3. Upon giving effect to this Amendment, (a) the Borrowers shall be in
compliance in all material respects with all of the terms and conditions of the
Loan Documents and (b) no Unmatured Termination Event, Termination Event,
Default or Event of Default shall have occurred and be continuing thereunder or
shall result after giving effect to this Amendment.

3.4. The Borrower shall have paid to the Administrative Agent for the ratable
account of the Lenders a non-refundable extension fee in an amount equal to
0.075% (7.5 bps) of the amount of each Lender’s Revolving Credit Commitments
under the Credit Agreement.

SECTION 4. REPRESENTATIONS.

In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Lenders that as of the date hereof, and after
giving effect to the amendments called for hereby, the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct in all material respects (except



--------------------------------------------------------------------------------

that for purposes of this paragraph (a) the representations contained in
Section 6.5 shall be deemed to refer to the most recent financial statements of
the Borrower delivered to the Lenders and (b) the representations and warranties
contained in Section 6.6 shall be deemed to refer to December 31, 2012), and
after giving effect to this Amendment (x) the Borrower is in compliance in all
material respects with all of the terms and conditions of the Loan Documents and
(y) no Unmatured Termination Event, Termination Event, Default or Event of
Default exists under the Credit Agreement or shall result after giving effect to
this Amendment.

SECTION 5. MISCELLANEOUS.

5.1. As an additional inducement to and in consideration of the Administrative
Agent’s and the Lenders’ acceptance of this Amendment, each Guarantor hereby
acknowledges the execution of this Amendment by the Borrower and acknowledges
that this acknowledgement is not required under the terms of the Credit
Agreement and that the execution hereof by the Guarantors shall not be construed
to require the Lenders to obtain their acknowledgement or consent to any future
amendment, modification or waiver of any term of the Credit Agreement except as
otherwise provided in the Credit Agreement. Each Guarantor hereby agrees that
its obligations as a Guarantor under the Credit Agreement shall apply to all
Obligations as they may be amended by this Amendment. Each Guarantor further
acknowledges and agrees that its obligations as a Guarantor under the Credit
Agreement shall be and remain in full force and effect.

5.2. Except as specifically amended herein or waived hereby, the Credit
Agreement shall continue in full force and effect in accordance with its
original terms. Reference to this specific Amendment need not be made in the
Credit Agreement, the other Loan Documents, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Credit Agreement, any
reference in any of such items to the Credit Agreement being sufficient to refer
to the Credit Agreement as amended hereby.

5.3. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of New York.

5.4. The Borrower agrees to pay all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent in connection with the credit facilities
and the preparation, execution and delivery of this Amendment, and the documents
and transactions contemplated hereby, including the reasonable fees and expenses
of counsel for the Administrative Agent with respect to the foregoing.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

This Second Amendment to Credit Agreement and Waiver is entered into as of the
date and year first above written.

 

“Borrower” BGC Partners, Inc. By  

/s/ A. Graham Sadler

  Name  

A. Graham Sadler

  Title  

Chief Financial Officer

“Guarantors” BGC Capital Markets, L.P. By  

/s/ A. Graham Sadler

  Name  

A. Graham Sadler

  Title  

Chief Financial Officer

BGC Brokers US, L.P. By  

/s/ A. Graham Sadler

  Name  

A. Graham Sadler

  Title  

Chief Financial Officer

BGC Partners, L.P. By  

/s/ A. Graham Sadler

  Name  

A. Graham Sadler

  Title  

Chief Financial Officer

BGC Holdings, L.P. By  

/s/ A. Graham Sadler

  Name  

A. Graham Sadler

  Title  

Chief Financial Officer



--------------------------------------------------------------------------------

Accepted and agreed to as of the date and year last above written.

 

“Agent” Bank of Montreal, as Administrative Agent By  

/s/ Linda C. Haven

  Name  

Linda C. Haven

  Title  

Managing Director



--------------------------------------------------------------------------------

“Lenders” Bank of Montreal By  

/s/ Linda C. Haven

  Name  

Linda C. Haven

  Title  

Managing Director

Bank of America, N.A. By  

/s/ Michael F. Ugliarolo

  Name  

Michael F. Ugliarolo

  Title  

Managing Director

U.S. Bank National Association By  

/s/ Heath G. Williams

  Name  

Heath G. Williams

  Title  

Vice President

Wells Fargo Bank, N.A. By  

/s/ David Michaels

  Name  

David Michaels

  Title  

Senior Vice President

Fifth Third Bank By  

/s/ Lydia Altman

  Name  

Lydia Altman

  Title  

Vice President

The Bank of New York Mellon By  

/s/ Robert Motzel

  Name  

Robert Motzel

  Title  

Managing Director